department of the treasury internal_revenue_service washington d c office_of_chief_counsel number info release date uil date cc ita br7 genin-130949-02 reference legend armed service’s attorney dear the service has received your inquiry about whether the service can allow a retired veteran to amend his closed returns ie returns for which no refund may be issued to reflect a decision of an armed service’s attorney that the veteran’s disability retirement is combat-related unfortunately the internal_revenue_code appears to prevent the service or the taxpayer from reopening closed returns based on the general facts presented sec_1311 of the internal_revenue_code does not seem to have any application in the present situation sec_1311 is a mitigation provision available to taxpayers if the service takes a position in an open_year that is contrary to a position the service took in a closed_year in that situation the taxpayer is allowed to amend the closed_year to reflect the service’s current position based on the facts presented sec_1311 is inapplicable because the service has not taken a position that is contrary to its position in a closed_year the armed service’s attorney changed its position not the service an examination of other internal_revenue_code provisions under the general set of facts presented also failed to reveal any other available remedy to overcome the limitation on the period in which to file a claim_for_refund_or_credit under sec_6511 to inquire how the law applies to a specific set of facts you would need to pursue a letter_ruling the procedures for this type of requesting are contained in revproc_2002_01 there is a fee associated with this type of request of dollar_figure unless your gross_income is less than dollar_figure then the fee is reduced to dollar_figure see appendix a revproc_2002_01 2002_1_irb_1 sincerely james atkinson associate chief_counsel income_tax and accounting by george baker chief branch
